DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is in response to the Decision of The Patent Trial and Appeal Board, issued August 8, 2022.  
Claims 35-45 and 47-58 are pending in this case.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are drawn to long string pattern matching of aggregated account data. 
The closest prior art or record, discloses as follows –
Rhoads et al (US 8,041,074) teaches storing multiple first strings of transaction data in an index on a disk, the disk being nonvolatile computer-readable media; (col 2 ln 51-col 3 ln 6, col 4 ln 14-51)
storing metadata corresponding to the index in memory; (col 2 ln 51-col 3 ln 6, col 4 ln 14-51)
identifying a second string of transaction data; (col 2 ln 51-col 3 ln 6, col 4 ln 14-51)
in response to determining that the second string of transaction data matches a particular one of the first strings of transaction data in the index stored on the disk; (col 2 ln 51-col 3 ln 6, col 4 ln 14-51)
identifying a third string of transaction data; (col 2 ln 51-col 3 ln 6, col 4 ln 14-51) and
in response to determining that the third string of transaction data can be dismissed as not matching any of the first strings of transaction data using only the metadata stored in the memory, dismissing the third string of transaction data as not matching any of the first strings of transaction data using only the metadata stored in the memory and without accessing the index stored on the disk. (col 2 ln 51-col 3 ln 6, col 4 ln 14-51)
Prins (US 2009/0172259) teaches the memory being volatile computer-readable media that is configured to have a seek time that is faster than a seek time of the nonvolatile computer-readable media.  (abs)
Ganesan (US 2011/0185405) teaches assigning a transaction signature of the particular one of the first strings of transaction data to the second string of transaction data.(par 13-15)
Michael (US 2009/0183159) teaches applying a bloom filter to the metadata that is stored in the memory (par 4, 9, 10, 27).
Shakara (US 2006/0212426) teaches in response to determining that the second string of transaction data cannot be dismissed as not matching any of the first strings of transaction data using only the metadata stored in the memory, performing long string pattern matching to determine whether the second string of transaction data matches any of the first strings of transaction data in the index stored on the disk. (par 37-40)
However, since Rhoads is not concerned with transaction security, there would be no rational motivation to combine the said references.  See DECISION ON APPEAL, pages 10-12.  
For the reasons above, independent claims 35 and 47 and their dependent claims 36-45 and 48-58 are deemed allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685